          Case 3:18-cv-05080-JST Document 81 Filed 05/28/19 Page 1 of 2


 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 schneidere@sec.gov
   JEREMY E. PENDREY (Cal. Bar No. 187075)
 3 pendreyj@sec.gov
   ANDREW J. HEFTY (Cal. Bar No. 220450)
 4 heftya@sec.gov
   MARC D. KATZ (Cal. Bar No. 189534)
 5 katzma@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 T: (415) 705-2500
   F: (415) 705-2501
 8
   ERIC M. BROOKS (Cal. Bar No. 209153)
 9 brookse@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
10 33 Arch Street, 23rd Floor
   Boston, MA 02110-1424
11 (617) 573-8900

12

13

14
                              UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                 SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,          Case No. 3:18-cv-05080-JST

19              Plaintiff,                      NOTICE OF WITHDRAWAL OF
                                                COUNSEL
20        vs.

21 MICHAEL B. ROTHENBERG, et al.,

22              Defendants.

23

24

25

26

27

28

     NOTICE OF WITHDRAWAL                                        SEC V. ROTHENBERG, ET AL.
     OF COUNSEL                                                CASE NO. 3:18-CV-05080-JST
           Case 3:18-cv-05080-JST Document 81 Filed 05/28/19 Page 2 of 2


 1         PLEASE TAKE NOTICE that as of May 14, 2019, E. Barrett Atwood will no longer be
 2 associated with Plaintiff Securities and Exchange Commission. Please remove E. Barrett Atwood

 3 from the case docket and the Notice of Electronic Filing System.

 4

 5 DATED: May 28, 2019                                 Respectfully Submitted,
 6
                                                       /s/ Marc D. Katz
 7                                                     Marc D. Katz
                                                       SECURITIES AND EXCHANGE
 8                                                     COMMISSION
                                                       44 Montgomery Street, Suite 2800
 9                                                     San Francisco, CA 94104
                                                       Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF WITHDRAWAL                                                   SEC V. ROTHENBERG, ET AL.
     OF COUNSEL                                                           CASE NO. 3:18-CV-05080-JST
